Citation Nr: 0418995
Decision Date: 07/15/04	Archive Date: 10/04/04

DOCKET NO. 03-30 259    )       DATE AUG 06 2004

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

ORDER

  The following correction is made in a decision issued by the Board in this case on July 15, 2004: Page 10 is replaced with the attached page 10 with completed signature block.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals


Therefore, a determination as to whether the veteran had PTSD at the time of the April 11, 1980, the effective date of the liberalizing issue, is a matter weighing and evaluating the evidence, which is not a basis for a finding of CUE.

As such the evidence does not show that if the RO had considered 38 U.S.C.A. § 5110(g) and 38 C.F .R. § 3.114 a different effective date for the grant of PTSD would have been assigned.

Likewise although the veteran was seen at VA and private facilities for complaints ofPTSD beginning in late 1993. These documents contain no evidence indicating an intent on the part of the veteran to apply for service connected compensation benefits. The first indication of his intent to apply for compensation benefits for PTSD was his statement received on January 30, 1995.

The November 1995 RO decision assigned an effective date of January 12, 1995 for the grant of service connection for PTSD. The Board concurs.

Accordingly, the Board finds the November 1995 RO decision was reasonably supported by the evidence then of record and the statutory and regulatory provisions then in effect. In the absence of any such clear and unmistakable error, the November 1995 decision is final. 38 U.S.C.A. § 7105.

ORDER

The claim that there was CUE in a November 1995 RO decision that granted service connection for PTSD and assigned a 10 percent rating, is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 10






Citation Nr: 0418995	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-30 259	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD) based on clear and unmistakable error 
in a November 1995 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967, and from November 1990 to June 1991.  He also 
had additional service in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Winston-Salem, 
North Carolina which denied an effective date earlier than 
January 30, 1995, for the grant of service connection and 
compensation for left ankle and hemorrhoid disabilities. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection and 
compensation for PTSD was received by the RO on January 30, 
1995.  

2.  An unappealed November 1995 RO decision granted service 
connection and a 10 percent rating for PTSD, effective from 
January 30, 1995.

3.  The November 1995 RO decision was supported by the 
evidence of record and the statutory and regulatory 
provisions then in effect and was not undebatably erroneous.


CONCLUSION OF LAW

The unappealed November 1995 RO decision, which granted 
service connection for PTSD and assigned an effective date of 
January 30, 1995 was not based on clear and unmistakable 
error and is final.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.105, 3.114, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date earlier 
than January 30, 1995, for the award of service connection 
and a 10 percent rating for PTSD.  He argues that there was 
CUE in the November 1995 RO decision which assigned such 
effective date.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA was not applicable to CUE adjudications.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Factual Background

The evidence of record at the time of the November 1995 RO 
decision is set forth as follows.  The veteran's first period 
of active duty service was in the Army from January 1965 to 
December 1967, including service in Vietnam.  He was awarded 
the combat infantry badge during this period of service.  

Service medical records from this period of service reflect 
that the veteran was treated for complaints of headaches in 
August 1967; no organic reason for the complaint could be 
found.  He was given an appointment to see a social worker.  
An undated consultation sheet reflects that the veteran had 
been in Vietnam for nine months, and complained of worries, a 
dislike of smoke grenades, his mother's illness, marches, and 
nervousness.  He had headaches, dizziness, and fear of 
blackouts, and had classic tension headaches.  He said he was 
"fed up" with the whole business, especially patrols, 
combat, and being in the field.  The examiner indicated that 
there was no neurosis or psychosis, and diagnosed situational 
reaction, combat type reaction, mild, with tension headaches, 
anxiety and fear of loss of impulses.  The examiner 
recommended that the veteran be kept on duty but be allowed 
to ventilate.

An October 1967 social worker's note reflects that the 
veteran complained of dizziness, headaches, and nervousness. 
he willingly went back to the field on his doctor's 
recommendation.  He took Darvon for headaches but it was not 
helpful.  The social worker recommended light duty in a 
forward base, and prescribed Librium.  Later that month, the 
veteran reported that Librium was more helpful than Darvon.  
The examiner noted that the veteran's situational reaction, 
combat type, was currently being magnified by "short-
timer's" anxiety.  On separation medical examination in 
December 1967, a psychiatric disorder was not noted, and no 
disqualifying defects were found.  In a report of medical 
history dated in December 1967, the veteran denied a history 
of depression, excessive worry, or nervous trouble of any 
sort. 

Records reflect that the veteran subsequently served in the 
Army National Guard for many years.  He was discharged in 
October 1996.

In May 1993, the veteran filed a claim for service connection 
for "jungle rot".  He did not claim service connection for 
a psychiatric disorder. The veteran received treatment at VA 
and private facilities from medical records dated from 1987 
to 1995 for various disorders. The first post-service medical 
evidence indicative of PTSD is dated in 1993.  An undated 
intake note from the VA PTSD clinic (from an examination 
apparently performed in November 1993) reflects that the 
veteran presented for evaluation of PTSD.  He reported a 
history of combat in Vietnam and in Desert Storm.  The Axis I 
diagnoses were PTSD and dysthymia.

At a January 1994 VA Agent Orange examination, the veteran 
reported that he was currently being followed in the mental 
health clinic for PTSD.  The diagnostic impressions included 
PTSD.

At a VA general medical examination in April 1994, the 
veteran made no complaints of a psychiatric disorder.  The 
examiner noted that the veteran's psychiatric system was 
normal.

A March 1994 treatment note reflects that the veteran had 
been coming to the PTSD clinic, but had failed to report for 
a recent appointment.  It was noted that no diagnosis 
regarding PTSD could be made since the evaluation had not 
been completed.  In May 1994 it was noted that the veteran 
had PTSD symptoms.  A February 1995 psychological testing 
note reflects that the veteran initially presented to the 
PTSD clinic in November 1993 where he received a preliminary 
psychiatric evaluation and was diagnosed with PTSD and 
dysthymia.  Psychological testing was then performed in early 
1994.  The veteran failed to report for a follow-up 
appointment in June 1994, and recontacted the clinic in 
January 1995.  In February 1995, the examiner indicated that 
one of the psychological tests supported a primary diagnosis 
of lifetime and current PTSD, and that the veteran's PTSD 
symptoms were related to his Vietnam service.  Subsequent VA 
outpatient treatment records reflect treatment for PTSD.

On January 30, 1995, the RO received the veteran's original 
claim for service connection and compensation for PTSD.

A VA psychological examination was conducted in September 
1995.  The examiner indicated that evaluation results failed 
to substantiate a diagnosis of PTSD.  The diagnosis was 
depressive disorder, not otherwise specified.  At an October 
1995 VA neuropsychiatric examination, the examiner diagnosed 
mild anxiety, primarily related to concerns about his back 
problems, but no signs of PTSD.

In a November 1995 decision, the RO granted service 
connection and a 10 percent rating for PTSD, effective from 
January 30, 1995.  The veteran was notified of this decision 
in November 1995 and did not appeal the effective date 
assigned by this decision.

In March 2003, the veteran filed a claim for an earlier 
effective date for the grant of service connection and 
compensation for PTSD.  He contended that the effective date 
should be April 11, 1980, the date on which the VA added the 
diagnostic code for PTSD to the rating schedule, and that the 
assignment of January 30, 1995 as the effective date was 
based on CUE.  He contended that the addition of the 
diagnostic code for PTSD was a "liberalizing issuance" 
pursuant to 38 U.S.C.A. § 5110(g).  He asserted that he had 
PTSD since returning from Vietnam in 1968.  He stated, "It 
would be CUE for the RO not to apply 5110(g)."  He 
reiterated his assertions in a June 2003 statement, and 
submitted an excerpt from a Board decision pertaining to 
another veteran.  

Analysis

The veteran claims entitlement to an effective date earlier 
than January 30, 1995, for the grant of service connection 
and a 10 percent rating for PTSD.  He argues that there was 
CUE in the November 1995 RO decision which assigned such 
effective date because the RO did not consider 38 U.S.C.A. § 
5110(g) or 38 C.F.R. § 3.114 (2003).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2003).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003). 

In addition, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f) (1995).

In general, the effective date for an award of disability 
compensation, for claims received more than one year after 
separation from service, is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  

Other legal authority provides an exception to the general 
rule on effective dates for awards.  This legal authority 
provides that where compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the 
liberalizing law or administrative issue, although in no 
event shall such award be retroactive for more than one year 
from the date of application therefor.  If the claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g) (West 2002), 
38 C.F.R. § 3.114 (2003).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2003). The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

 The veteran did not appeal the effective date assigned by 
the November 1995 RO decision, and thus such determination is 
final in the absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2003).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999), 15 Vet. App. 302 (2001); 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 
12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

Concerning the veteran's specific arguments with respect to 
an effective date of April 11, 1980, for the grant of service 
connection for PTSD, the Board notes that the diagnosis of 
PTSD, Diagnostic Code 9411, was added to the rating schedule 
effective April 11, 1980 and is considered a liberalizing 
regulation.  VAOPGCPREC 26-97 (July 16, 1997).  The veteran 
contends that he is entitled to an earlier effective date for 
service connection for PTSD under 38 C.F.R. § 3.114(a), which 
applies with respect to a liberalizing law.

A review of the November 1995 rating decision shows that 38 
U.S.C.A. § 5110(g) or 38 C.F.R. § 3.114 (2003) were not 
referenced.  However, this fact, in and of itself, is 
insufficient to support a finding of CUE.  As previously 
stated the evidence must show that the failure to consider 
this law and regulation would have manifestly changed the 
outcome of the assignment of the effective date.

Although VAOPGCPREC 26-97 concluded that the addition of PTSD 
to the rating schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114 (a), it 
does not authorize a retroactive award for every grant of 
service connection for PTSD.  The effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  

Thus, while the addition of diagnostic code 9411 for PTSD may 
be considered a liberalizing issuance, a retroactive 
effective date cannot be assigned unless the evidence 
established that the veteran developed PTSD as of April 11, 
1980, and that the disability continued up to the date that 
the claim for compensation was filed or September 2000. See 
VAOPGCPREC 26- 97.

In this regard, the evidence shows that the veteran did 
engage in combat with the enemy and was awarded the Combat 
Infantry Badge.  Thus his stressors were verifiable at the 
time of the April 11, 1980, effective date of the 
liberalizing issue.  The service medical records show that 
the veteran was seen in August 1967 for psychiatric 
complaints assessed as combat type reaction, mild.  However, 
the reaction was described as situational, not chronic. In 
October 1967 his condition was again described as a 
situational reaction, combat type.  

Additionally, at the time of the separation examination his 
psychiatric condition was clinically evaluated as normal.  
Furthermore, the first post service indication of PTSD was 
the November 1993 VA treatment record, more than 25 years 
after his first period of service and more than 13 years 
after the April 11, 1980, effective date of the liberalizing 
issue.  

Therefore, a determination as to whether the veteran had PTSD 
at the time of the April 11, 1980, the effective date of the 
liberalizing issue, is a matter weighing and evaluating the 
evidence, which is not a basis for a finding of CUE.  

As such the evidence does not show that if the RO had 
considered 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 a 
different effective date for the grant of PTSD would have 
been assigned.  

Likewise although the veteran was seen at VA and private 
facilities for complaints of PTSD beginning in late 1993. 
These documents contain no evidence indicating an intent on 
the part of the veteran to apply for service connected 
compensation benefits.  The first indication of his intent to 
apply for compensation benefits for PTSD was his statement 
received on January 30, 1995.

The November 1995 RO decision assigned an effective date of 
January 12, 1995 for the grant of service connection for 
PTSD.  The Board concurs.

Accordingly, the Board finds the November 1995 RO decision 
was reasonably supported by the evidence then of record and 
the statutory and regulatory provisions then in effect. In 
the absence of any such clear and unmistakable error, the 
November 1995 decision is final.  38 U.S.C.A. § 7105.  


ORDER

The claim that there was CUE in a November 1995 RO decision 
that granted service connection for PTSD and assigned a 10 
percent rating, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



